Citation Nr: 1300365	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  03-34 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU), for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had active service from June 1945 to February 1949.  The veteran died in December 2001, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2002 and March 2003 rating actions by the above Department of Veterans Affairs (VA) Regional Office (RO).  Statements of the Case addressing the issues on appeal were issued in September 2003 (as to the cause of death claim) and November 2004 (as to accrued benefits).  The Board denied the appealed claims in March 2006.  The appellant appealed the case to the U.S. Court of Appeals for Veterans Claims (Court), and by an April 2008 Joint Motion for Remand approved by an April 2008 Order of the Court, the case was returned to the Board for appropriate action pursuant to that Joint Motion.  In August 2008, the Board denied the claim for TDIU for accrued benefits purposes and remanded the cause of death claim to the RO.  However, in March 2011, the Board vacated the TDIU accrued benefits decision and remanded both issues to the RO for additional action.

In October 2012, the appellant appointed Disabled American Veterans as her representative.  The claims file was forwarded to this service organization for review.  In December 2012, this new representative filed a post-remand brief in support of the appellant's appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died in December 2001.  The death certificate shows that the immediate cause of his death was cardio-pulmonary arrest, with an antecedent cause of hypoxic encephalopathy, and underlying cause of pneumonia/PTB, with other significant contributing causes identified as prostatic cancer. 

2.  At the time of the veteran's death, service connection was in effect for PTB, chronic, inactive, assigned a noncompensable evaluation from December 1998. 

3.  PTB was found to be completely arrested from December 1987 forward, and this sole service-connected disability did not result in, cause, contribute to, or otherwise hasten his death. 

4.  A claim for entitlement to TDIU was pending at the time of the veteran's death, and a claim for accrued benefits was received within one year after his death. 

5.  The veteran completed 1 year of college, and had work experience as a farmer. 

6.  The evidence on file at the time of the veteran's death did not show that his service-connected disability was of such severity as to preclude substantially gainful employment.  


CONCLUSIONS OF LAW 

1.  The cause of the veteran's death was not related to an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(32), 1101, 1102, 1310 (West 2002); 38 C.F.R. § 3.1(y), 3.303, 3.307, 3.309, 3.312 (2012). 

2.  The criteria for a TDIU for the purpose of accrued benefits are not met.  38 U.S.C.A. § 5107, 5121 (West 2002); 38 C.F.R. § 3.1000, 4.16 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, as in this case, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with notice by a letters dated in July 2002, August 2003, and April 2011.  Except for the notice required by Hupp about what the veteran was service-connected for, the notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any failure to provide all necessary notice prior to the initial adjudication was harmless, as adequate notice was provided prior to the last RO adjudication, curing the timing problem.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Hupp notice deficiency is harmless, as the appellant's October 2003 VA Form 9 shows that she knows that the Veteran was service-connected for PTB.  

VA also has a duty to assist a claimant under the VCAA.  Private and VA medical records are on file and VA medical opinions were furnished in 2003 and 2011.  Likewise, it appears that all obtainable evidence identified by the appellant relative to her claims has been obtained and associated with the claims file, and that she has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  In this regard, in August 2003, the appellant indicated that she had no additional evidence to submit and that all of the pertinent evidence had already been given to VA.  In December 2008, the representative suggested a remand because there was a lack of documentation regarding unemployability due to service-connected disability, and to make a finding regarding the impact of the Veteran's PTB alone on his employability.  
However, accrued benefits claims must be decided based on evidence in the file at 

the time of death.  38 C.F.R. § 3.1900.    

The RO complied with the Board's March 2011 remand by providing the appellant with VCAA notice, obtaining a medical opinion on the matter of the cause of the veteran's death, and readjudicating the claim.

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  

II. Factual Background 

The veteran died in December 2001, at the age of 82.  The death certificate indicates that the immediate cause of his death was cardio-pulmonary arrest, with an antecedent cause of hypoxic encephalopathy, and underlying cause of pneumonia/PTB, with prostatic cancer listed under "other significant contributing causes."  The veteran died at St. Martin Hospital, and the death certificate was signed by Dr. Z. 

At the time of the veteran's death, service connection was in effect for only one condition, i.e., right, chronic, inactive PTB, assigned a noncompensable evaluation effective from December 1998.  The record reflects that the veteran had a permanent and total rating for pension purposes due to non-service-connected disability, as well as entitlement to special monthly pension based on the need for aid and attendance, effective from March 2001.  The veteran's significant non-service-connected conditions included: senile dementia, coronary artery disease; Parkinsonism; and degenerative disc disease of the lumbar spine and both knees. 

Service medical records show that the veteran was discharged from service due to suffering from PTB, reinfection, active, moderately advanced.  Service connection 
for chronic pulmonary tuberculosis (PTB), moderately advanced, active, was granted in a September 1949 rating action, for which a 100 percent evaluation was assigned effective from February 1949.  Subsequently, PTB was determined to be inactive from May 1962, at which time a noncompensable evaluation for PTB was assigned.  Thereafter PTB reactivated, warranting the assignment of a 100 percent evaluation effective from February 1983. 

The veteran filed his original TDIU claim in July 1991, maintaining that he was unemployable due to service-connected PTB.  He reported that he had not been employed since his separation from service due to his service-connected disability. The veteran reported that he had attended one year of college. 

The record contains a June 1991 medical summary of Dr. F.  The doctor noted that since service the veteran had undergone treatment for PTB, osteoarthritis/ degenerative arthritis of the lumbar spine and knees; peripheral neuritis; coronary insufficiency; and hyperopia with presbyopia.  The doctor reported that in recent weeks the veteran had experienced symptoms of chest pain, coughing and easy fatigability.  It was noted that June 1991 X-ray films had shown "pneumonitis and or atelectasis" of the right middle lobe and aorta.  A diagnosis of atelectasis with pneumonitis, right, middle lobe, due to bronchial obstruction; atheromatous aorta, was made.  Dr. F. summarized that, as a consequence of the initial condition in 1948, the bronchial tree of the right lung had become inflamed and had narrowed through the years.  Dr. F. observed that this bronchial situation could possibly explain the present medical condition from which the veteran was suffering.  Dr. F. reported that, with the above, the veteran's capacity to work had been reduced tremendously (85% disability) and he could no longer be employed gainfully.

A VA examination was conducted in June 1992.  At that time a diagnosis of chronic PTB, inactive from January 1987 to July 1992, was made.  The examiner commented that the veteran could be employed in work requiring only leisurely or light activity.  It was noted that he was still mentally fit.  The examiner stated that the veteran used to work as a farmer, an activity that he still seemed capable of doing. 

In a September 1992 rating decision, PTB was assigned the following evaluations: 50 percent from December 2, 1989; 30 percent from December 2, 1993; and noncompensable from December 2, 1998.  The RO explained that the evidence reflected that, starting from January 1987 and almost regularly every 6 months thereafter, there had been stabilization of the pulmonary infiltrates over the upper right lung, reflecting that the condition was inactive from January 1987 to July 1992.

The record contains a September 1992 medical statement certifying that the veteran had been receiving treatment for service-connected inactive PTB from 1986 to September 1992. 

A field evaluation was conducted in October 1994, at which time it was noted that the veteran was still in fair possession of both his physical and mental faculties.  The report indicated that he was still fully ambulatory, fully oriented to everything, and capable of attending to his needs himself. 

In correspondence received from the veteran in July 1997, he informed the RO that Dr. F. had passed away, and his records were unavailable. 

The report of an October 1997 VA general medical examination reflects that the veteran seemed to be doing quite well except for a cough.  His complaints consisted of productive cough, easy fatigability, low grade fever, dizziness and joint pains. Physical examination led to a diagnosis of hypertrophic degenerative osteoarthritis of both knees; hypertensive arteriosclerotic heart disease, Functional Capacity II (with slight to moderate limitation of physical activity and ordinary physical activity causes discomfort); post-operative cataract of the right eye, with PCIOL; incipient cataract of the left eye; and (illegible).  The examiner opined that these disabilities should not limit the veteran's ability to do light manual labor or supervisory jobs.   An addendum provided that there was no evidence of coronary insufficiency.

The report of an October 1997 VA tuberculosis examination documents that the veteran was off anti-TB medication.  Pulmonary function studies were interpreted as normal.  Radiographic examination resulted in an impression of residual scarring, right upper and middle lobes.  The diagnosis was pulmonary tuberculosis, inactive, stage IV.

A VA TB board review was conducted in December 1997.  The veteran's symptoms included coughing, easy fatigability, and low-grade fever.  Physical examination of the chest and lungs was unremarkable.  Sputum AFB smears and cultures were negative.  Spirometry was normal.  Chest X-ray films from October 1997 revealed residual scarring.  An impression of PTB, with residual scarring, inactive, stage IV, was made.

A VA social and industrial survey was conducted in April 1998.  It was noted that the veteran was ambulatory, but had difficulty walking.  The report states that, although the veteran had completed 2 years of college, he had never applied to any employment agencies, fearing that he would not be hired due to his PTB.  The report indicates that the veteran helped his wife in her shrimp sauce business, until she stopped her business in 1990 due to her failing health.  The report indicates that the veteran's primary health complaints were hypertension, arthritis, poor vision, asthma, impaired hearing, hand tremors and numbness, easy fatigue and urinary incontinence.  It was noted that the veteran had undergone cataract extraction in June 1997.  A neighbor reported that the veteran was quite weak due to old age and health problems. 

The social worker noted that the veteran was service-connected for PTB and was suffering from other non-service-connected disabilities including hypertension, arthritis, asthma, poor vision, impaired hearing, and urinary incontinence, which seemed to be controlled by regular medications and check-ups. It was noted that some of these health problems could be attributed to old age and therefore did not make him totally helpless.  The report stated that his capability to attend to his immediate and personal needs at home showed an ability to function or do simple tasks within his physical limitations. 

In November 2000, the Board remanded the veteran's TDIU claim for additional evidentiary development. 

Private medical records show that prostatic adenocarcinoma was diagnosed in May 2000.  An October 2000 chest X-ray film showed minimal PTB, right, of undetermined activity.  A CT scan of the veteran's brain conducted in December 2000 revealed cerebral infarction, right caudate nucleus; and cortical cerebral atrophy.  A December 2000 X-ray showed that the veteran had 2 fractured ribs.

A VA examination was conducted in March 2001.  At that time, the Veteran's chest was examined and the following conditions were diagnosed: pseudophakia of the right eye; cataract of the left eye; astigmatism, presbyopia, Parkinson's disease; senile dementia; minimal inactive PTB, Class IV (inactive), with probable bronchiectasis; hypertension; coronary artery disease; history of 7th and 8th rib fractures; prostate cancer; hemorrhoids; discospondylosis and arthritis of the lumbosacral spine; degenerative joint disease of both knees; and probable cholelithiasis.

In March 2001, the veteran also underwent an examination for purposes of special monthly compensation at which time senile dementia; Parkinsonism, and unsteady gait, Romberg's sign due to ischemic changes in the posterior circulation, were made. 

A VA social work survey was conducted in May 2001, at which time it was noted that the veteran looked physically weak.  On interview, the veteran was relevant, but slow in his responses, with impaired hearing and memory.  He complained of body weakness, easy fatigue, frequent dizziness and an inability to walk without support.  He reported that he was forced to quit schooling during his second year of college due to chest and back pains which he attributed to PTB.  It was noted that he had historically spent his time doing household chores, farming, and being involved in community activities.  It was noted that he had difficulty with these activities due to non-service-connected conditions, such as arthritis, rheumatism, and dizziness.  It was noted that prostatic cancer was diagnosed in 2000, but that the veteran did not have the capacity to realize that he was terminally ill. 

A PTB evaluation was conducted in May 2001.  The medical history indicated that the veteran's last TB board review had been in December 1997.  He complained of episodic shortness of breath and chronic productive cough.  There was no weight loss or fever, and it was noted that he had never smoked.  The Veteran's chest was examined and the diagnoses of minimal PTB, class IV; probable bronchiectasis secondary to PTB; and moderate restrictive ventilatory defect, were made.  The examiner opined that the degree of ventilatory defect and clinical symptoms would definitely affect employability.  The Board notes that a review of the actual spirometry test results dated in March 2001 discloses that the maximum voluntary ventilation level was low, which could be due to poor effort. 

In January 2002, Dr. Z. provided a clinical summary.  The summary indicated that the veteran was admitted in February 2001 due to chest pain, diagnosed as Koch's, minimal, and basal pneumonitis.  (The Board notes that Koch's bacillus is synonymous with Mycobacterium tuberculosis.  See Stedman's Medical Dictionary, 26th ed., 1995, at 180.)  In March, May and September 2001, the veteran was treated for pneumonia and pneumonitis.  Dr. Z. indicated that the veteran was last treated from December 15 to the [redacted], 2001.  On admission, he experienced fever and difficulty breathing.  Pneumonia, PTB, and asthma were diagnosed.  The veteran was discharged and improved after 5 days of confinement.  A week after discharge, the veteran was rushed to the hospital and was pronounced dead on arrival. 

Records from St. Martin Hospital include a February 2001 medical certificate indicating that the veteran was treated for symptoms of fever, cough and difficulty breathing.  Clinical findings showed decreased breath sounds and tachycardia of the lung bases.  X-ray findings included haziness in the lung bases and heart enlargement with left ventricular prominence.  Impressions of Koch's infection (otherwise known as pulmonary tuberculosis, or PTB) of the right upper lobe, activity indeterminate; possible bibasal pneumonitis; cardiomegaly with left ventricular prominence; atheromatous aorta; and old fractures of the 7th and 8th right posterior ribs, were made.  Diagnoses of Koch's infection, pneumonitis, and prostate cancer were made. 

The record also includes a March 2001 clinical summary of the veteran written by Dr. Z. of St. Martin Hospital.  The veteran was seen at that time for right lower quadrant pain.  It was noted that recent X-ray films had shown lumbar arthritis and a recent biopsy had revealed prostatic adenocarcinoma.  The doctor reported that, six months later, a repeat bone scan had shown increasing bone metastasis in the right ribs and that bilateral orchiectomy was suggested and refused by the veteran pending a second opinion.  Another urologist suggested conservative management of the condition.  Dr. Z. indicated that the veteran was under his close and continuous supervision and observation.  Later in March 2001, Dr. Z treated the veteran for symptoms of fever, cough, and dyspnea, diagnosed as pneumonia.  A March 2001 medical certificate signed by Dr. Z. indicated that the veteran was treated for symptoms of fever, cough, and difficulty breathing.  Clinical findings revealed crepitant rales on both lung fields.  A diagnosis of pneumonia was made.

Also on file is a discharge medical report from the veteran's May 2001 hospitalization.  At that time his complaints included fever, cough, and difficulty breathing, and it was noted that these symptoms began a month prior to admission.  Diagnoses of pneumonia and prostatic cancer were made.  A May 2001 chest X-ray film revealed bibasal pneumonitis, cardiomegaly with left ventricular prominence, and atheromatous aorta, noted to be age compatible. 

A subsequent hospital abstract shows that the veteran was admitted in September 2001 with symptoms of coughing and chest pain.  A chest X-ray revealed cardiomegaly and atheromatous aorta.  It was noted that the veteran was known to have prostatic cancer and hypertension.  A final diagnosis of pneumonia was made. 

The terminal hospital records include a discharge medical report signed by Dr. Z. showing that the veteran was hospitalized from December 15, 2001, to December [redacted], 2001.  Symptoms of coughing, fever and difficulty breathing were noted.  Clinical findings consisted of wheezes in the lung fields and tight air entry.  Diagnoses of pneumonia, bronchial asthma, and PTB were made. 

The appellant filed her DIC/accrued benefits claim in January 2002.  Additional records were subsequently added to the claims file, but these records obtained after the veteran's death may not be considered for the veteran's accrued benefits claim.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).    

In September 2002, VA requested all available clinical records regarding the veteran's terminal hospitalization at St. Martin Hospital in December 2001, and they were received in September 2002.  Although many of the records received were duplicates of those already on file, additional medical evidence was received which was not previously of record including a December 2001 chest X-ray report dated December 17, 2001.  The report revealed that the lungs were clear and the heart was mildly enlarged.  Impressions of: mild cardiomegaly; atherosclerotic aorta; old fractures; soft tissue density, right diaphragm; and parenchymal calcification of the right hemithorax, were made.  An ultrasound report dated on December 18, 2001 revealed impressions of: cholelithiasis; and liver, common duct, hepatobiliary tree, portal vein - negative.

Also received was a hospital abstract of the veteran's December 15-[redacted], 2001, hospitalization, signed by the attending physician (not Dr. Z.).  Symptoms of coughing and fever were noted.  The results of the December 2001 chest X-ray films and ultrasound were documented.  Final diagnoses of upper respiratory infection and cholelithiasis were made. 

Offered for the record in November 2002 was a December 2001 clinical abstract written by Dr. Z., who noted that the veteran presented with a 3-day history of coughing.  The doctor reported the results of the December 2001 chest X-ray film.  It was noted that the veteran had a 50-year history of chronic PTB, with no maintenance treatment after he was placed on anti-TB agents (the types of which he could not recall), and fibrosis or residual scarring set in, on roentgen.  It was noted that a February 2001 radiologic report revealed tuberculosis or Koch's infection of undetermined activity at the right upper lobe.  Dr. Z. stated that the veteran never smoked or had a history of bronchial asthma, yet had, since the onset of his prostatic cancer, been frequently affected by respiratory problems, such as cough and dyspnea with fever.  The doctor indicated that the veteran was admitted and discharged with diagnoses of pneumonia, bronchial asthma, and PTB. 

Dr. Z. stated that the December 2001 chest X-ray did not show the tuberculosis that was previously seen, but explained that this did not rule out a diagnosis of chronic PTB or Koch's of any activity, including residual fibrosis.  The doctor explained that the immediate cause of the veteran's death was pulmonary arrest with an antecedent factor of hypoxic encephalopathy that developed secondarily from underlying conditions of PTB and pneumonia.  The doctor stated that PTB and pneumonia combined were definitely contributory to the veteran's death because they jeopardized his pulmonary stability and precipitated a chain of events that compromised the compensatory mechanisms of the body against the resultant respiratory problems.  Dr. Z. added that any one of the complications of PTB, such as bronchostenosis, bronchiectasis, or pneumothorax, set in and caused the severe respiratory distress and failure of the veteran.  Dr. Z. also stated that, although prostatic cancer was a significant accompanying condition, it was not directly or otherwise contributory to the veteran's death because it was a stable, improved condition by then.

In a March 2003 statement, Dr. Z. offered an explanation for the discrepancy in findings made in December 2001, as shown by the discharge medical report and hospital abstract.  He explained that the discrepancy lay in the fact that the hospital abstract was prepared by a resident physician which showed final diagnoses of upper respiratory tract infection and cholelithiasis.  Dr. Z. stated that this was erroneous and was not referred to him for review prior to release. 

A VA medical opinion was provided for the record in August 2003.  The examiner concluded that, upon review of the veteran's medical records and chest X-ray reports, his PTB was definitely inactive and could not have been a contributing factor or underlying cause of the veteran's death.  It was noted that his series of chest X-ray films, the last of which was done in December 2001, showed a stable, minimal residual scarring of the upper lobes; the sputum AFB smear and cultures done in October 2001 and read in December 2001 were also negative.  Therefore the examiner concluded that PTB was stable and inactive. 

As for the veteran's death in December 2001, the examiner observed that in the veteran's age group (he died at the age of 82), the most common cause of sudden death is a cardiac event, either a myocardial infarction or a stroke.  The examiner stated that pneumonia does not cause sudden death, but usually contributes to a cardiac event or an underlying cause of it.  The report states that pneumonia could cause death only when it is severe and compromising the lung function; and the examiner observed that the veteran had several confinements due to pneumonia.  The examiner also noted that the veteran had prostatic cancer with metastasis, which could compromise his immune system, making him prone to pneumonia and a greater risk for a cardioembolic event and possible reactivation of PTB.

In sum, the VA examiner concluded that PTB could only be claimed to be an underlying cause of death or contributing factor to death when it is active and or massive enough to significantly compromise lung function; but there was no discernible evidence that this was so in the present case.  The VA examiner opined that the medical abstract from St. Martin's Hospital does not show objective findings sufficient to establish the above possible scenario, and that the opinion of Dr. Z. is not supported by the medical evidence on file. 

In March 2011, the Board remanded to obtain a medical opinion concerning the appellant's cause of death claim.  The Board noted that the Veteran was service-connected for PTB, and that a VA examiner in May 2001 had attributed bronchiectasis to it.  The Board noted that the question arose as to whether the Veteran's service connected PTB resulted in bronchiectasis causative of pneumonia which caused or substantially contributed to the Veteran's death, such that the service-connected PTB substantially contributed to the cause of the Veteran's death, or otherwise hastened death.

In June 2011, a VA examiner reviewed the Veteran's claims folder, including his service treatment records and VA medical records.  He noted that a VA examiner in May 2001 had diagnosed minimal PTB, probable bronchiectasis secondary to PTB, and moderate restrictive ventilatory defect.  He further noted that a February 2001 chest X-ray had shown Koch's infection of the right upper lung lobe, that bibasilar pneumonitis was considered; and that bibasilar pneumonitis was shown on chest X-ray of May 2001.  A September 2001 hospital abstract showed a final diagnosis of community acquired pneumonia.  A December 2001 medical abstract showed a discharge diagnosis of pneumonia, bronchial asthma PTB.  The Veteran's death certificate from a week later showed an immediate cause of death as cardiopulmonary arrest with hypoxic encephalopathy as antecedent cause and pneumonia/PTB as the underlying cause.  Prostatic cancer was the other significant condition contributing to death.  A chest X-ray during the December 2001 hospitalization had shown mild cardiomyopathy, soft tissue density in the right diaphragm, and parenchymal calcification in the right hemithorax.  

The examiner's opinion was (1) that it was less likely as not that the Veteran had bronchiectasis; that the Veteran's pneumonia at least as likely as not substantially contributed to his death, and that bronchiectasis if present less likely as not contributed to the Veteran's death.  The examiner also opined (2) that if bronchiectasis was present, it less likely as not caused or permanently increased the Veteran's service-connected PTB.  He further opined (3) that it was less likely as not that the Veteran's service-connected PTB substantially contributed to or hastened the Veteran's death, including based on secondary effects of residuals of PTB (including based upon any secondary bronchiectasis or pneumonia or other disease of the lungs or other organs).  

The rationale for the opinion (1) was that the Veteran was diagnosed with probable bronchiectasis due to PTB on his May 2001 VA examination, but that no definitive diagnosis by CT scan or chest X-ray was available to prove that diagnosis.  The Veteran's chest X-rays from February 2001 to May 2001 showed bibasal pneumonitis, while a chest X-ray in December 2001 showed clear lung fields and parenchymal calcification on the right hemithorax.  Its absence on his X-ray prior to his death makes it less likely as not present in this case.  However, the diagnosis and treatment for pneumonia a week prior to his death in the setting of immunodeficiency and mild cardiomegaly at least as likely as not substantially contributed to his death.  Bronchiectasis if present does not severely affect oxygenation unless a  severe lung infection is present.  Since the Veteran's PTB had been stable and X-ray result did not reveal bronchiectasis, then if it ever was present, it less likely as not hastened his death due to its minimal structural involvement at the time of his death.  

The rationale for opinion number (2) was that PTB was considered stable since he had no growth on AFB culture on VA examination in May 2001.  He was also not given any treatment for PTB on his last admission in December 2001.  With serial chest X-ray and medical abstracts providing a diagnosis of stable PTB and recurrent bibasal pneumonitis, the condition a week prior to his death was pneumonia, bronchial asthma and PTB with antibiotic treatment, bronchodilators consistent with that clinical impression.  PTB if severe may lead to bronchiectasis of the lower lung fields if it was affected.  However, the only X-ray finding on December 2001 was a calcific density on the right lower hemithorax.  Giving a diagnosis of bronchiectasis due to PTB would be speculative if no radiographic evidence can relate it to an inactive PTB.  

The rationale for opinion (3) was that based on negative AFB culture and stable X-ray findings, the Veteran's PTB was inactive on his VA examination in May 2001, and since no treatment was given during his last confinement, the PTB therefore less likely as not caused or substantially contributed to the onset of the Veteran's death or otherwise hastened his death, including based on secondary effects or residuals of the PTB (based on any secondary bronchiectasis or pneumonia or other diseases of the lungs or other organs).  The discharge diagnosis in December 2001 was pneumonia which was also listed in his death certificate as an underlying cause of death and was separate from the stable PTB because the etiology is different.  Bacterial growth in pneumonia can produce death if left untreated, and in the presence of prostate cancer and an immunocompromised state (anemia), it was at least as likely as not contributory to the development of the Veteran's pneumonia.  

II. Pertinent Law and Regulations 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A. Service Connection - Cause of Death 

Pursuant to 38 U.S.C.A. §§ 1110, 1131, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by service.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service connection may also be granted on a presumptive basis for certain chronic disabilities when manifested to a compensable degree within the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

In order for service connection for the cause of the decedent's death to be granted in this case, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

B. TDIU

At the time of the veteran's death, he had a pending claim of entitlement to a TDIU.  Although his claim terminated with his death, the regulations set forth a procedure for a qualified survivor to carry on, to a limited extent, a deceased veteran's claim for VA benefits by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for accrued benefits is separate from the TDIU claim filed by the veteran prior to his death, the accrued benefits claim is derivative of the veteran's claim, and the appellant takes the veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F. 3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F. 3d 1296 (Fed. Cir. 1998).  Here, the appellant, the veteran's surviving spouse, is advancing essentially the same claim for TDIU as the veteran's claim, which was pending at the time of his death. 

The law applicable to accrued benefits provides that certain individuals may be paid periodic monetary benefits, due and unpaid for a period not to exceed two years (for deaths before December 16, 2003), to which the veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of the veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000; Pub. L. No. 108-183, § 104 (2005).  Also, under 38 U.S.C.A. § 5121(c), a claim for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).  In this case, the veteran died in December 2001, and the appellant filed her claim in January 2002.  Thus, a timely claim for TDIU for the purpose of accrued benefits has been submitted. 

Under 38 C.F.R. § 4.16(a, a total disability rating for compensation may be assigned where the schedular rating is less than total, if the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities; provided that if there is only one such disability this disability shall be ratable at 60 percent or more, and that if there are two or more disabilities there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 

Should a veteran fail to meet the disability percentage requirements of 38 C.F.R. § 4.16(a), the established VA policy is that all veterans who nonetheless are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, under 38 C.F.R. § 4.16(b).

The United States Court of Appeals for Veterans Claims has stated, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995):

In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither [the] appellant's non-service-connected disabilities nor his advancing age may be considered.  See 38 C.F.R. § 3.341(a) (1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task was to determine whether there are circumstances in this case apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  In other words, the BVA must determine if there are circumstances, apart from non-service-connected disabilities, that place this veteran in a different position than other veterans with [the same] combined disability rating.  See 38 C.F.R. § 4.16(a) (2012). 

IV. Analysis

A. Service Connection for Cause of Death

In this case, the appellant contends that the cause of the veteran's death was etiologically related to service.  Specifically, she maintains that his service-connected PTB was a contributory factor in his death.  As stated before, the veteran's death certificate states that the immediate cause of his death was cardio-pulmonary arrest, with an antecedent cause of hypoxic encephalopathy, and underlying cause of pneumonia/PTB, with a significant contributing cause identified as prostatic cancer. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing; the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that we cannot make our own independent medical determinations, and that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

Essentially, the evidence in favor of the claim consists of the death certificate itself which lists PTB as an underlying cause of the veteran's death, and a statement provided by Dr. Z., who signed the veteran's death certificate and treated him during his final year.  Dr. Z. opined that PTB and pneumonia combined were definitely contributory to the veteran's death, the rationale for that view being that they jeopardized his pulmonary stability and precipitated a chain of events that compromised the compensatory mechanisms of the body against the resultant respiratory problems.  Dr. Z. also stated that, although prostatic cancer was a significant accompanying condition, it was not directly or otherwise contributory to the veteran's death because it was a stable, improved condition then.  However, it must be noted that Dr. Z. presented no clinical evidence which supported this aspect of his opinion, and the record clearly documents that the veteran's prostatic cancer had metastasized prior to his death, as reflected in part by Dr. Z.'s March 2001 clinical summary. 

Moreover, evidence against the claim consists of chest X-ray films dated from December 1987 forward which revealed no evidence of active PTB, including a chest X-ray taken in December 2001, just prior to the veteran's death.  In fact, a noncompensable evaluation for PTB was in effect at the time of the veteran's death and from December 1998, and that was his only service-connected condition. 

Evidence against the claim also consists of the terminal medical records themselves, which include a hospital abstract of the veteran's December 15-[redacted], 2001, hospitalization, signed by the attending physician (not Dr. Z.), which shows that symptoms of coughing and fever were noted, and document final diagnoses of upper respiratory infection and cholelithiasis, but not PTB.  In contrast, a discharge medical report signed by Dr. Z. showed that the veteran was hospitalized from December 15, 2001, to December [redacted], 2001, with symptoms of coughing, fever, and difficulty breathing; revealed clinical findings consisted of wheezes in the lung fields and tight air entry and showed diagnoses of pneumonia, bronchial asthma, and PTB; despite the lack of any clinical findings establishing the presence of PTB.  Dr. Z. explained this discrepancy by noting that the hospital abstract was prepared by a resident physician, and Dr. Z. thought it to be erroneous, noting that it was not referred to him for review prior to release.  Nevertheless, the fact remains that there were no clinical findings of PTB, and no showing of PTB on X-ray films made in December 2001.

The Board believes that the VA opinion offered in August 2003 is very probative, objective, well-supported, and accurate.  That opinion came with the benefit of review of all of the clinical findings, chest X-rays, and medical opinions which came before it.  The reviewer concluded that upon analysis of the veteran's medical records and chest X-ray reports, PTB was definitely inactive and could not have been a contributing factor or underlying cause of the veteran's death.  It was noted that his series of chest X-ray films, the last of which was done in December 2001, showed a stable, minimal residual scarring of the upper lobes; the sputum AFB smear and cultures done in October 2001 and read in December 2001 were also negative.  Therefore the examiner concluded that PTB was stable and inactive. 

The VA physician also explained that pneumonia alone does not cause sudden death, but usually contributes to a cardiac event or an underlying cause of it.  The report stated that pneumonia could cause death only when it is severe and compromising the lung function; and the reviewer observed that the veteran had several confinements due to pneumonia.  It was further noted that the veteran had prostatic cancer with metastasis which could compromise his immune system, making him prone to pneumonia and a greater risk for a cardioembolic event and possible reactivation of PTB.  In sum, the VA expert concluded that PTB could only be claimed to be an underlying cause of death or contributing factor to death when it is active and or massive enough to significantly compromise lung function; but the expert could find no evidence that this was so.  The VA reviewer opined that the medical abstract from St. Martin's Hospital did not support such a sequence of events, and that the opinion of Dr. Z. was not supported by the medical evidence on file. 

Just as probative, objective, well supported, and accurate, if not more so, is the June 2011 VA medical opinion.  That examiner thoroughly reviewed the Veteran's claims folder for relevant evidence, and his conclusions are in agreement with those of the examiner in August 2003.  The examiner explained why it was not likely that the Veteran had bronchiectasis; and why if it was present, it less likely than not contributed to his death and less likely than not was caused or aggravated by his service-connected PTB.  The examiner also thoroughly explained his opinion that the Veteran's service-connected PTB less likely as not substantially contributed to or hastened his death, including based on secondary effects of residuals of PTB.  

Regarding whether the Veteran had bronchiectasis which caused or substantially contributed to the Veteran's death or otherwise hastened it, the examiner pointed out that there had been no satisfactory evidence of bronchiectasis prior to the Veteran's death, including based on the X-rays from February 2001, May 2001, and December 2001.  This evidence, when combined with that from the 2003 examiner, satisfies the Board that the Veteran did not have bronchiectasis and rebuts the unsubstantiated reports that he did.  To address the April 2008 joint motion in this regard, both examiners considered radiographic evidence which was unsupportive of the existence of bronchiectasis.  Their conclusions to the effect that the Veteran probably did not have bronchiectasis are therefore probative and this resolves the apparent inconsistency between the 2001 and 2003 VA examination reports.  The 2001 VA examination reports appear to be incorrect in indicating that the Veteran had bronchiectasis.  Also, the examiner in 2011 noted that bronchiectasis does not affect oxygenation unless a severe lung infection is present, and that the Veteran's PTB had been stable, as shown by a negative AFB culture in February 2001 and based on later X-rays, and that any bronchiectasis would not have hastened his death due to its minimal structural involvement at death.  This information is accepted because of the reasons given for it and the supporting clinical evidence.  

Regarding whether it was at least as likely as not that any bronchiectasis was caused or permanently increased in severity by the Veteran's service-connected PTB, the 2011 examiner indicated that the Veteran's PTB had been stable and untreated on last admission in December 2001.  His condition a week prior to his death had been pneumonia, and not bronchiectasis.  He pointed out that a diagnosis of bronchiectasis due to PTB would be speculative since no radiographic evidence related it to the Veteran's inactive PTB.  This information is accepted because of the reasons given for it and the supporting clinical evidence.  

He found that the Veteran's service-connected PTB did not cause or substantially contribute to the Veteran's death because the AFB culture was negative, there were stable X-ray findings, his PTB was inactive on VA examination in May 2001, and no treatment was given for it during his last confinement.  The discharge diagnosis of pneumonia in December 2001 was also listed on the Veteran's death certificate as an underlying cause of his death, and was separate from his stable PTB because the etiology is different.  He indicated that the Veteran's bacterial growth pneumonia contributed to his death, and that his prostate cancer and immunocompromised state from anemia contributed to the development of his pneumonia.  This information is accepted because of the reasons given for it and the supporting clinical evidence.  

The Court of Appeals for Veterans Claims has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In light of the lack of a rationale or supporting documentation for the diagnosis of bronchiectasis in the 2001 VA examination reports, the inconsistencies noted in the December 2001 terminal hospitalization records, and the other shortcomings of Dr. Z.'s findings as explained herein, the Board accords the 2001 VA examination report and the medical opinion of Dr. Z. less probative value than the 2003 and 2011 VA medical opinions, which reflect a more comprehensive review of the file and thoroughly explained the reasons for their opinions based on evidence of record. 

Upon careful review of this case, the Board finds that the most probative and competent evidence in this case indicates that the Veteran's death was unrelated to service or to his single noncompensable service-connected disability, inactive PTB.  No available medical evidence shows that the veteran suffered from any cardiovascular condition (aside from PTB) or from prostatic cancer until many years following his discharge from service.  Similarly, the weight of the most probative and competent evidence opposes any finding that the veteran's service-connected PTB caused, contributed, hastened, or in any way had a role in his death. 

We recognize the appellant's sincere belief that the veteran's death was related in some way to his military service, specifically to his service-connected PTB.  The Board has carefully considered her statements to this effect.  Nevertheless, in this case the appellant has not been shown to have the professional expertise necessary to provide meaningful evidence regarding the claimed causal relationship between the decedent's death and his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F. 3d 1434 (Fed. Cir. 1998), cert. Denied 119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Therefore, although we are sympathetic to the appellant's loss of her husband, we find a lack of competent medical evidence to warrant a favorable decision.  The Board is not permitted to engage in speculation as to medical causation issues, but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of her husband's death. 

B. TDIU

After reviewing the evidence of record which was on file at the time of the veteran's death, the Board finds that the evidence is contrary to a finding that the veteran's lone service connected disability, noncompensable PTB, was of such severity prior to his death as to preclude substantially gainful employment. 

As has been established by the clinical evidence, PTB was entirely arrested and consistently shown to be inactive, as documented by chest X-ray films dated from December 1987 forward.  Moreover, from December 1998 until the veteran's death in December 2001, it was assigned a noncompensable evaluation.  No medical evidence of record prior to his death indicates that the Veteran was unemployable due to it.  

In contrast, the records reflect that the veteran suffered from numerous non-service-connected conditions, including prostatic cancer which was diagnosed in 2000 and metastasized.  In this regard, the record reflects that entitlement to special monthly pension based on the need for aid and attendance was granted effective from March 2001.  The veteran's significant non-service-connected disabilities were identified as: senile dementia, coronary artery disease; Parkinsonism; and degenerative disc disease of the lumbar spine and both knees.  The record also establishes that the veteran had significant vision and hearing impairments. 

Essentially, there has been no evidence that all forms of employment, particularly of a sedentary nature, were precluded by the veteran's single service-connected disability.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Even a high disability rating, where such has been assigned, in itself is recognition that the impairment makes it difficult to obtain and keep employment, but does not necessarily warrant a TDIU.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992).  Social surveys conducted in 1997, 1998, and 2001, did not implicate the veteran's PTB as a factor in his decreased mental and physical condition.  Instead, arthritis, prostatic cancer, and impaired memory and hearing, as well as age, were mentioned as factors impacting his employability and physical and mental decline.  This information is considered probative in showing that the veteran's PTB did not render him unemployable.  

The only evidence which arguably implicated PTB as a factor in the veteran's unemployability consists of a medical report of Dr. F. dated in 1991, at which time Dr. F. summarized that, as a consequence of the initial condition in 1948, the bronchial tree of the right lung had become inflamed and had narrowed through the years.  Dr. F. observed that this bronchial situation could possibly explain the present medical condition from which the veteran was suffering.  Dr. F. reported that with the above, the veteran's capacity to work had been reduced tremendously (85% disability) and he could no longer be employed gainfully.  However, Dr. F's premise was that the symptoms demonstrated at that time possibly pointed to a reactivation of the PTB.  This premise is inconsistent with the other evidence which shows that the PTB was inactive.  

A VA examination was conducted in June 1992, at which time a diagnosis of chronic, PTB, inactive from January 1987 to July 1992, was made.  The examiner commented that the veteran could be employed in work requiring only leisurely or light activity.  It was noted that he was still mentally fit.  
The examiner stated that the veteran used to work as a farmer, an activity that he still seemed capable of doing. 

In this case, as in Van Hoose, supra, the weight of the probative evidence indicates that not even sedentary employment was precluded due solely to the veteran's only service-connected disability, PTB.  His chest was examined on VA examinations in March and May 2001, and PTB was found to be minimal and inactive at that time.  As explained herein, the veteran's numerous non-service-connected disabilities, including vision and hearing impairment, senile dementia, prostatic cancer, coronary artery disease, parkinsonism, and degenerative disc disease of the lumbar spine and both knees, were so pervasive and of such severity that these were clearly the obstacles to employability as noted in the VA social surveys, as opposed to his completely inactive PTB, which had been assigned a noncompensable evaluation since 1998 and had not been described as having any impact on his employability since Dr. F.'s 1991 statement.  Ultimately, it is the appellant's burden to prove that the Veteran's PTB rendered him unemployable, rather than VA's burden to prove that it did not, and she has not met this burden.  

Given the above, the Board finds that, prior to his death, the veteran was not precluded from securing substantially gainful employment solely by reason of his service-connected PTB disability, nor was he incapable of performing the mental and physical acts required by employment due solely to his service-connected PTB disability, even when his disability is assessed in the context of subjective factors such as his occupational background (farmer) and level of education (one year of college).  While the Board has considered the positive evidence represented by the contentions of the veteran prior to his death, and notes that the appellant has been in agreement with them thereafter, asserting that service-connected disability precluded his employment, the Board finds the probative value of this subjective evidence to be overcome by the more objective negative clinical evidence summarized above.  Therefore, entitlement to a TDIU for the purpose of accrued benefits must be denied. 

The April 2008 Joint Motion for Remand, as granted by April 2008 Court Order, required that the Board discuss the May 2001 VA examiner's finding that the veteran had "probable bronchiectasis" secondary to his PTB, and the May 2001 VA examiner's opinion that "[t]he degree of ventilatory defect and clinical symptoms will definitely affect employability," as associated with that examiner's diagnosis of a "[m]oderate restrictive ventilatory defect."  Elsewhere in that Joint Motion, the drafters of the Joint Motion made clear their apparent belief that the "restrictive ventilatory defect" about which the May 2001 VA examiner was speaking was the veteran's diagnosed bronchiectasis, which that examiner assessed to be secondary to the veteran's PTB.  However, bronchiectasis is not a restrictive lung disease, and hence may not be characterized as a restrictive ventilatory defect, and there is thus necessarily no medical evidence of record to establish bronchiectasis as a restrictive respiratory condition or restrictive ventilatory defect.  Bronchiectasis is a pathology of chronic dilation of the bronchi marked by coughing with expectoration of excessive mucous, and may result in infection or lymphoid obstruction of the bronchi (see Dorland's Illustrated Medical Dictionary, 28th ed., 1994, at 230).  Thus, the "degree of ventilatory defect and clinical symptoms" found by the May 2001 VA examiner to affect employability is not attributed in the record to the veteran's service-connected PTB or to the bronchiectasis assessed as secondary to PTB.  Accordingly, the May 2001 VA medical findings, diagnoses, and assessments do not establish an impairment in work functioning associated with the veteran's service-connected PTB.  Rather, the examination report establishes an association between some other (restrictive) lung disease and unspecified "clinical symptoms" with work impairment.  The examiner indicated that there was only a moderate restrictive ventilatory defect, and only that it would definitely affect employability, without indicating that it would cause the Veteran to be prevented from securing or maintaining substantially gainful employment.  

Accordingly, the observations, suppositions, and instructions in the Joint Motion for Remand notwithstanding, the Board finds the preponderance of the evidence of record at the time of the veteran's death to be against his being precluded from securing substantially gainful employment solely by reason of his service-connected disability, and against his being incapable of performing the mental and physical acts required by employment due solely to his service-connected disability, even when his disability is assessed in the context of subjective factors such as his occupational background (farmer) and level of education (one year of college). 

The Board also finds no basis for referral for consideration of TDIU on an extraschedular basis, because the evidence at the time of death subject to consideration here does not present an exceptional or unusual disability picture as associated with the veteran's PTB so as to preclude employment, notwithstanding the non-compensable rating.  38 C.F.R. § 4.16(a), (b).  While the Board has considered the positive evidence represented by the contentions of the veteran in support of his TDIU claim prior to death, asserting that service-connected disability precluded employment, the Board finds the probative value of this subjective evidence to be overcome by the more objective negative clinical evidence summarized above.  (Evidentiary contentions by the appellant after the veteran's death may not be considered for purposes of an accrued benefits claim.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).)  The Veteran had a 0 percent rating for his PTB, and it was inactive, and no satisfactory evidence indicates that it rendered him unemployable prior to his death.  In view of the foregoing, entitlement to a TDIU for the purpose of accrued benefits must be denied.



ORDER

Entitlement to service connection for the cause of the veteran's death is not warranted.  Entitlement to TDIU, for accrued benefits purposes, is not warranted.  The appeal is denied as to both issues. 





______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


